DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-4, 6, 8-10, and 16-17 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 09/09/2019 and 07/31/2020 have been taken into account.

Response to Amendment
In the amendment dated 06/23/2021, the following has occurred: Claims 1-2, 6, and 8 have been amended; Claims 5, 7, and 11-15 have been canceled; Claims 16-17 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 8-10, and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by the amendment dated 06/23/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is recited in Claim 2: "the mounting portion is disposed closer than the bracket to an end surface of the engine that intersects in the first direction and is adjacent to a rotating member that rotates together with the crankshaft in a place outside the engine"; in claim 6: “a first mounting portion for connecting the accessory to the engine; and a second mounting portion for connecting the accessory to the engine at a place below the first mounting portion”; in claim 8: “a first portion configured to be connected to the engine and arranged on one side of the engine in a first direction in which a crankshaft of the engine extends”; in claim 16: “the second mounting portion includes: a column-like extending portion extending downward from a front surface portion of the cylinder block in a substantially vertical direction”; and in claim 17: “a triangular rigidity adjustment portion disposed on the cylinder block and mounted on the second mounting portion”. It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of a “accessory mounting structure” that is intended for use with an “engine” or the more narrow in scope combination of an “accessory mounting structure with an engine”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “accessory mounting structure” whether an "engine” is present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “accessory mounting structure” with an “engine” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the 
Since the Applicants appear to be seeking Patent protection for the “accessory mounting structure” alone as indicated by the preamble of “An accessory mounting structure for an engine” (emphasis added), for purposes of examination the Examiner has considered the claims to be drawn solely to the broad sub combination of the “accessory mounting structure” and any recitation drawn to some “engine” as being purely functionally recited and not a required structure within the scope of the claims. More specifically, claims 2, 6, and 16-17 each recite limitations directed towards “mounting portions” which are elements of the cylinder block, as stated in claims 16-17 and the specification. As applicant stated that “The engine, accessory, and components of the engine are consequently recited only indirectly” in the remarks filed 06/23/2021, it is unclear if these mounting portions are intended to be positively claimed as the language in the claims conflicts with the intention stated by applicant. As such, these elements have been interpreted as being merely functionally recited.

Claims 16 and 17 each recite the limitation "the cylinder block".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-4, 6, 8-10, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashima et al. (US Patent No. 6,439,555).
Regarding Claim 1, Takashima discloses an accessory mounting structure for an engine, the accessory mounting structure comprising: a bracket (Takashima: Fig. 1, 7; 1) configured to support an accessory on the engine, the bracket including: a first portion (Takashima: Fig. 1, 7; 6, 17) configured to be connected to the engine; and a second portion (Takashima: Fig. 1, 7; 4-5) configured to be connected to the accessory and having a lower rigidity than the first portion; the second portion functioning as a dynamic damper configured to attenuate vibration of the engine by vibrating in an opposite phase to the vibration of the engine, and configured to attenuate vibrations in a first direction in which a crankshaft of the engine extends when the engine vibrates in a second direction orthogonal to the first direction on a horizontal plane; wherein: the first portion includes a fixing hole (Takashima: Fig. 8-9; 30) through which a fastener (Takashima: Fig. 7; 9) for fixing the bracket to the engine is inserted and a non-threaded positioning hole (Takashima: Fig. 8-9; 31) through which a non-threaded pin (Takashima: Fig. 7; 10) configured to be attached to the engine for positioning the bracket with respect to the engine is inserted; and the second portion includes an accessory connection portion (Takashima: Fig. 1, 7; 12) configured to connect the accessory on an extending line of a center line of the positioning hole.
Regarding Claim 2, Takashima discloses the accessory mounting structure for the engine according to claim 1, further comprising: a mounting portion configured to be connected to the accessory in a position separated from the bracket in the first direction, wherein: the mounting portion is disposed closer than the bracket to an end surface of the engine that intersects in the first direction and is adjacent to a rotating member that rotates together with the (functional elements, see 112 rejection above).  
Regarding Claim 3, Takashima discloses the accessory mounting structure for the engine according to claim 1, wherein the second portion (Takashima: Fig. 1, 7; 4-5) of the bracket has a length in the first direction that is shorter than a length in a vertical direction.  
Regarding Claim 4, Takashima discloses the accessory mounting structure for the engine according to claim 3, wherein the second portion (Takashima: Fig. 1, 7; 4-5) of the bracket has a U-shaped or inverted U-shaped cross section on a virtual plane along the second direction (Takashima: Fig. 7).
Regarding Claim 6, Takashima discloses he accessory mounting structure for the engine according to claim 2, wherein: the mounting portion includes: a first mounting portion for connecting the accessory to the engine; and a second mounting portion for connecting the accessory to the engine at a place below the first mounting portion; and the second mounting portion has a lower rigidity than the first mounting portion (functional elements, see 112 rejection above).

Regarding Claim 8, Takashima discloses an accessory mounting structure for an engine, the accessory mounting structure comprising: a bracket (Takashima: Fig. 1, 7; 1) configured to support an accessory on the engine, the bracket including: a first portion (Takashima: Fig. 1, 7; 6, 17) configured to be connected to the engine and arranged on one side of the engine in a first direction in which a crankshaft of the engine extends; and a second portion (Takashima: Fig. 1, 7; 4-5) configured to be connected to the accessory and having a lower rigidity in the first direction than the first portion; wherein: the first portion includes a fixing hole (Takashima: Fig. 8-9; 30) through which a fastener (Takashima: Fig. 7; 9) for fixing the bracket to the engine is inserted and a non-threaded positioning hole (Takashima: Fig. 8-9; 31) through which a non-threaded pin (Takashima: Fig. 7; 10) configured to be attached to the (Takashima: Fig. 1, 7; 12) configured to connect the accessory on an extending line of a center line of the positioning hole.
Claim 9 is rejected, as set forth in the rejection of claim 3.
Claim 10 is rejected, as set forth in the rejection of claim 4.

Regarding Claim 16, Takashima discloses he accessory mounting structure for the engine according to claim 6, 4Application No. 16/492,326 Docket No. 742425-000529 wherein the second mounting portion includes: a column-like extending portion extending downward from a front surface portion of the cylinder block in a substantially vertical direction; and a cylindrical accessory connection portion that is consecutively provided on the extending portion and extends in a substantially horizontal direction away from the cylinder block (functional elements, see 112 rejection above).  
Regarding Claim 17, Takashima discloses he accessory mounting structure for the engine according to claim 6, comprising a triangular rigidity adjustment portion disposed on the cylinder block and mounted on the second mounting portion (functional elements, see 112 rejection above).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631